DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims  1 and 10, the prior art of record does not disclose or render obvious the controller selects the target projection data from the multiple projection data and controls the projection device to project the facial image according to the target projection data, or if the multiple projection data does not comprise the target projection data, the controller controls the communication device to receive the target projection data from an external device and store the target projection data in the storage device, and the controller controls the projection device to project the facial image according to the target projection data wherein the projection system further comprises a temperature sensing device, the temperature sensing device is electrically connected to the controller, and is configured to sense an ambient temperature, wherein the projection device comprises an image processor, wherein the controller controls the image processor to adjust a color temperature of the facial image according to the ambient temperature.

Mode: “The controller 20 determines what kind of facial expression the robot should perform from the user's instruction, surrounding sounds, etc. from the given voice, reads predetermined image data from the image data storage unit 23, and creates facial expressions according to the needs. Image data is created and projected and displayed on the screen 10 of the head 1 from the liquid crystal projector 6.”), or if the multiple projection data does not comprise the target projection data, the controller controls the communication device to receive the target projection data from an external device and store the target projection data in the storage device, and the controller controls the projection device to project the facial image according to the target projection data.
 But Matsumoto does not disclose the controller selects the target projection data from the multiple projection data and controls the projection device to project the facial image according to the target projection data, or if the multiple projection data does not comprise the target projection data, the controller controls the communication device to receive the target projection data from an external device and store the target projection data in the storage device, and the controller controls the projection device to project the facial image according to the target projection data wherein the projection system further comprises a temperature sensing device, the temperature sensing device is electrically connected to the controller, and is configured to sense an ambient temperature, wherein the projection device comprises an image processor, wherein the controller controls the image processor to adjust a color temperature of the facial image according to the ambient temperature.
With respect to claim  3-9 and 11-16, they are allowed as they depend from an allowed claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882